t c memo united_states tax_court dean p munoz petitioner v commissioner of internal revenue respondent docket no filed date dean p munoz pro_se wendy k abkin for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction filed date and supplemented date as discussed in detail below we shall grant respondent's motion background on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency and accuracy- related penalty in petitioner’s federal_income_tax for in the amounts of dollar_figure and dollar_figure respectively on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency and accuracy-related_penalty in petitioner’s federal_income_tax for in the amounts of dollar_figure and dollar_figure respectively respondent sent both notices by certified mail to petitioner addressed to him pincite ulloa street san francisco ca the ulloa street address on date petitioner filed a petition for redetermination with the court contesting respondent’s deficiency and penalty determinations for and the petition arrived at the court in an envelope bearing a u s postal service postmark date of date the petition and the envelope identify petitioner’s address as the ulloa street address the petition alleges that petitioner was and still presently serve s on active_duty with the united_states military the petition further alleges that petitioner only received copies of the notices of deficiency on date and that he filed his petition within days of that date as indicated respondent filed a motion to dismiss for lack of jurisdiction on date respondent contends that this case must be dismissed for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 petitioner filed an objection to respondent's motion to dismiss repeating the allegations set forth in the petition thereafter petitioner filed a response documenting his military service petitioner’s response establishes that petitioner served in korea on active_duty with the united_states army from date through may or date petitioner’s response also establishes petitioner’s home of record at the time of his enlistment with the army in date was the ulloa street address and petitioner’s leave address for paternity purposes in date was also the ulloa street address ’ this matter was called for hearing at the court's trial session in san francisco california on date there was no appearance by or on behalf of petitioner nor did petitioner file any statement pursuant to rule c counsel for respondent appeared and argued in support of the pending motion counsel represented that respondent’s records do not tt all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner’s request for days’ leave from military service states as its reason wife do sic to have a baby june indicate that either notice_of_deficiency was returned to respondent by the postal service on date respondent filed a supplement to respondent's motion to dismiss respondent attached to the supplement copies of petitioner’s timely filed income_tax returns form sec_1040 for the years in issue both of which list the ulloa street address as petitioner’s home address respondent also attached to the supplement a copy of petitioner’s timely filed income_tax return 1040pc format for which also lists the ulloa street address as petitioner’s home address finally respondent attached to the supplement copies of transcripts of computer records obtained in date showing petitioner’s current address as the ulloa street address in the supplement respondent acknowledges that at that time ie in date petitioner’s brother gary munoz informed respondent that petitioner was stationed overseas in korea on a military assignment however respondent asserts that the brother was unable to provide a forwarding address for petitioner discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address see sec_6212 if the notice is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice by the taxpayer is immaterial see 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 81_tc_42 in turn the taxpayer ha sec_90 days or as here days if the notice is addressed to a person outside the united_states from the date that the notice is mailed to file a petition for a redetermination of the deficiency see sec_6213 see also sec_7502 treating timely mailing as timely filing it is clear in the present case that the petition was not filed in respect of either notice_of_deficiency within the requisite 150-day period petitioner suggests however that his status as an active-duty member of the armed_forces entitled him to a greater period within which to file his petition in 73_tc_690 we held that the phrase outside the united_states modifies both addressed and person accordingly petitioner was entitled to the 150-day period to file a petition because he was outside the united_states at the time that each notice_of_deficiency was mailed sec_7508 c serves to extend the normal 90-day or 150-day period within which a petition must generally be filed by disregarding the time when a member of the armed_forces is present in a combat_zone and the next days thereafter for purposes of sec_7508 a combat_zone is an area designated as such by the president of the united_states by executive_order for purposes of sec_112 however korea has not been a combat_zone since date accordingly sec_7508 offers petitioner no solace see 73_tc_617 petitioner also alleges that he did not receive either notice_of_deficiency until copies were sent to him in date thereby implying that the notices are invalid because they were not mailed to him at his last_known_address sec_112 serves to exclude from gross_income certain combat_zone compensation received by members of the armed_forces see 110_tc_103 affd 179_f3d_123 cir korea and its adjacent waters were declared a combat_zone as of date by president truman in executive_order 1951_1_cb_6 that designation was withdrawn as of date in executive_order 1955_1_cb_17 for other declarations involving hostilities in korea see rev_rul 1953_2_cb_442 regarding personnel of the u n korean reconstruction agency and act of date publaw_91_235 84_stat_200 regarding the crewmen of the pueblo while illegally detained by north korea in although the phrase last_known_address is not defined in the internal_revenue_code or the regulations we have held that absent clear and concise notice of a change_of address a taxpayer's last_known_address is the address shown on the taxpayer’s return that was most recently filed at the time that the notice was issued 91_tc_1019 king v commissioner supra pincite in deciding whether respondent mailed a notice to a taxpayer at the taxpayer's last_known_address the relevant inquiry pertains to respondent's knowledge rather than to what may in fact be the taxpayer's most current address frieling v commissioner supra pincite the burden of proving that the notice was not sent to the taxpayer at the taxpayer's last_known_address is on the taxpayer see yusko v commissioner supra pincite respondent mailed the notices of deficiency to the address listed on petitioner's return--the last return filed by petitioner prior to the mailing of the notices of deficiency in october and date consequently the notices of deficiency were mailed to petitioner at his last_known_address unless petitioner can demonstrate he provided respondent with clear and concise notice of a change_of address or prior to the mailing of the notices of deficiency respondent knew of a change in petitioner's address and did not exercise due diligence in ascertaining petitioner's correct address see abeles v commissioner supra 74_tc_377 62_tc_367 affd without published opinion 538_f2d_334 9th cir there is nothing in the record to demonstrate that petitioner gave respondent clear and concise notice of any change_of address indeed the record indicates that petitioner has at all relevant times regarded and held out the ulloa street address as his home address on the other hand respondent was informed in date before the notices were mailed that petitioner was stationed overseas in korea on a military assignment we must decide therefore whether respondent exercised due diligence in mailing the notices to the ulloa address for the following reasons we conclude that respondent exercised the requisite diligence first accepting petitioner’s allegation that he did not receive the notices of deficiency upon their mailing in october and date we observe that there is nothing in the record to indicate what petitioner’s actual address was at those times second respondent searched respondent’s computer records in date and such search confirmed petitioner’s current address as the ulloa street address third respondent sought to obtain a forwarding address from petitioner’s brother but the brother was unable to provide that information fourth petitioner continued to have a close connection with the ulloa street address as demonstrated by the fact that he regarded it as his leave address on his request for paternity leave in date when his wife was expecting a baby finally neither notice_of_deficiency was returned to respondent by the postal service as undeliverable conclusion because petitioner did not file his petition with the court within the time prescribed by sec_6213 and sec_7502 we lack jurisdiction to redetermine petitioner’s tax_liability for the years in issue accordingly we shall grant respondent's motion to dismiss for lack of jurisdiction as supplemented ’ respondent has not indicated that any prenotice correspondence that may have been sent to the ulloa street address was returned by the postal service as undeliverable if such had been the case we would have expected that fact to have been brought to our attention by respondent in the supplement to the motion to dismiss ’ although petitioner cannot pursue his case in this court he is not without a judicial remedy specifically petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if his claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 -- - in order to give effect to the foregoing an order granting respondent's motion as supplemented and dismissing this case for lack of jurisdiction will be entered
